DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species 2 of Species Group 1, Species 2 of Species Group 2, Species 1 of Species Group 3, and Species 5 of Species Group 4, in the reply filed on 5/31/2022 is acknowledged.  The traversal is on the ground that the product has to be made by thermoforming because claim 1 mentions thermoforming. This is not found persuasive because claim 1 is drawn to a product, not a process. Therefore, the claimed thermoforming step is a product-by-process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). Regarding Species Group 4, the applicant asserts that Species 5 is not mutually exclusive from species 1-4. Applicant’s argument is not persuasive because Species 6 of Species Group 4 is drawn to the embodiment of the invention wherein more than one of the other species occurs. Therefore, the restriction establishes that Species 5 is mutually exclusive from the other species. The applicant also asserts that there is no undue burden on the examiner to search all the groups and all the species. This is not found persuasive because there would be a serious search and/or examination burden if restriction were not required because the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). For example, “thermoforming” would be a required search term for Group II but not for Group I. Similarly, “thermoset” and “glass fiber” and “hinge” are all search terms would be required if all the species had to be searched. Claims 6 and 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claim 6) or invention (claims 11-13).

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-10 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2018/001642 to Jones.
Claim 1, Jones discloses a reinforced panel produced by a process comprising: applying a reinforcing fiber material, comprising a first polymeric material, to only a portion of a panel sheet, comprising a second polymeric material; and after applying the reinforcing fiber material to the panel sheet, thermoforming both the second polymeric material of the panel sheet and the first polymeric material of the reinforcing fiber material; wherein: thermoforming integrally couples the panel sheet with the reinforcing fiber material to produce the reinforced panel by fusion bonding the first polymeric material with the second polymeric material; and the reinforced panel includes one or more reinforced portions, defined by the reinforcing fiber material, and one or more non-reinforced portions, defined between the reinforcing fiber material (see entire document including Figures 1-8, pages 1-2, page 5, pages 8-9, pages 11-13, and pages 15-16). The examiner is interpreting “reinforcing fiber material” to mean a material comprising reinforcing fiber (e.g. carbon fibers impregnated with a first polymeric material). 
Regarding the claimed product-by-process limitations, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. 
Claim 2, applying the reinforcing fiber material comprises adhering the reinforcing fiber material to a predetermined load path of the reinforced panel (pages 8-9 and Figure 1). Plus, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claim 3, regarding the predetermined load path being predetermined based on a simulated loading of the reinforced panel for a planned use of the reinforced panel, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claim 4, applying the reinforcing fiber material comprises adhering the reinforcing fiber material to the panel sheet with a bonding material (page 9 and page 16).
Claim 5, the second polymeric material of the panel sheet is the same as the first polymeric material of the reinforcing fiber material (pages 8-9).
Claim 7, Jones discloses that the first and second polymeric material is “typically” a thermoset (pages 8-9). Since a resin is either a thermoset or a thermoplastic, Jones sufficiently teaches the use of a thermoplastic first and second polymeric material. All the disclosures in a reference must be evaluated for what they fairly teach one of ordinary skill in the art even though the art teachings relied upon are phased in terms of a non-preferred embodiment or even as being unsatisfactory for the intended purpose, In re Boe, 148 USPQ 507 (CCPA 1966); In re Smith, 65 USPQ 167 (CCPA 1945); In re Nehrenberg, 126 USPQ 383 (CCPA 1960); In re Watanabe, 137 USPQ 350 (CCPA 1963). Plus, the Office takes official notice that thermoplastics are advantageous because they can be more easily used in a thermoforming process to product complex contoured panels with relatively thick surface quality. Therefore, it would have been obvious to one having ordinary skill in the art to construct the reinforced panel with first and second thermoplastic polymeric material to more easily thermoform and/or to product complex contoured panels with relatively thick surface quality.

Claim 8, the panel sheet is devoid of a reinforcing fiber material applied to only a portion of the panel sheet (pages 8-9). Regarding the product-by-process limitations, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claim 9, the reinforcing fiber material comprises one or more of carbon fiber, fiber glass, and thermoplastic fiber (page 9).
Claim 10, the one or more reinforced portions of the panel sheet comprise one or more of: an area of the panel sheet configured to be adjacent to a hinge; an area of the panel sheet configured to be adjacent to a latch; an area of the panel sheet defining an outside edge of the panel sheet; an area of the panel sheet configured to receive a fastener; and an area of the panel sheet configured for coupling the reinforced panel to another panel sheet or another part (page 8 and Figure 1).
Claim 14, Jones discloses a reinforced panel comprising: a substrate material having a non-zero thickness over a length and width of the reinforced panel; one or more reinforced portions defined by a reinforcing fiber material integrally coupled to the substrate material, the reinforcing fiber material integrally coupled to the substrate material via thermoforming; and one or more non-reinforced portions that are devoid of the reinforcing fiber material (see entire document including Figures 1-8, pages 1-2, page 5, pages 8-9, pages 11-13, and pages 15-16). The examiner is interpreting “reinforcing fiber material” to mean a material comprising reinforcing fiber (e.g. carbon fibers impregnated with a first polymeric material). 
Regarding the claimed product-by-process thermoforming limitation(s), absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to the applicant to show an unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter. 
Claim 15, the one or more reinforced portions include a predetermined load path of the reinforced panel (pages 8-9 and Figure 1). Plus, absent a showing to the contrary, it is the examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.
Claim 16, a total area of the one or more reinforced portions is less than a total area of the one or more non-reinforced portions (pages 8-9 and Figure 1).
Claim 17, a thickness of one of the reinforced portions is greater than a thickness of an adjacent one of the one or more non-reinforced portions (pages 8-9 and Figure 1).
Claim 18, the substrate material comprises a composite of two or more constituent materials (pages 8-9).
Claim 19, the reinforcing fiber material comprises one or more of carbon fiber, fiber glass, and thermoplastic fiber (page 9).
Claim 20, the one or more reinforced portions of the reinforced panel comprise one or more of: an area of the panel sheet configured to be adjacent to a hinge; an area of the panel sheet configured to be adjacent to a latch; an area of the panel sheet defining an outside edge of the panel sheet; an area of the panel sheet configured to receive a fastener; and an area of the panel sheet configured for coupling the panel sheet to another panel sheet or another part (page 8 and Figure 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW T PIZIALI whose telephone number is (571)272-1541. The examiner can normally be reached Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW T PIZIALI/Primary Examiner, Art Unit 1789